Citation Nr: 0914074	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
conductive hearing loss disability of the left ear, and if 
so, whether the reopened claim should be granted.

2.  Entitlement to service connection for sensorineural 
hearing loss disability of the left ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran had active military service from December 1950 to 
March 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that inter alia denied service 
connection for bilateral hearing loss disability.

In December 2003 the Board issued a decision that determined 
a claim for service connection for left ear hearing loss 
disability had been previously finally denied and that new 
and material evidence had not been received to reopen that 
claim.  The Board's action remanded the issue of service 
connection for right ear hearing loss disability to the 
originating agency for further development; in April 2006 the 
Board issued a decision that denied service connection for 
right ear hearing loss disability on the merits.

The Veteran appealed the Board's December 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which issued a nonprecedential decision in November 
2006 that upheld the Board's decision.  The Veteran thereupon 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).

In March 2008 the Federal Circuit issued a decision that 
reversed and remanded the Court's decision.  The Court 
thereupon issued a memorandum decision in July 2008 that 
vacated the Board's December 2003 decision and remanded the 
case to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




REMAND

The RO previously denied service connection for left hearing 
loss in an unappealed rating decision in May 1955.  The 
Veteran applied for service connection for bilateral hearing 
loss in October 2002, which was denied by the RO in the April 
2003 rating decision on appeal.  In a December 2003 decision, 
the Board held that service connection for left ear hearing 
loss had been finally denied and could not be reopened unless 
the Veteran submitted new and material evidence.  However, 
the Federal Circuit subsequently held that the original claim 
in 1955 was for conductive hearing loss, while the new claim 
in 2002 was for sensorineural hearing loss; accordingly, the 
new claim could not be prejudiced by the previous denial.  
Boggs v. Peake, 520 F.3d 1330 (2008).

In light of the Federal Circuit's decision, the Board has 
characterized the issues on appeal as shown on the title page 
and also finds that further development is necessary prior to 
final appellate review.  Specifically, the Veteran should be 
afforded a VA examination to determine whether his hearing 
loss disability is elated to his military service.

The Board further notes that in March 2006, the Court held 
that because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the VCAA, it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).  

To ensure that the Veteran is fully aware of what is required 
of him and of the assistance that VA will provide, the 
Veteran should be provided additional notice addressing both 
of the issues on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:


1.  The RO or the AMC should send to the 
Veteran a letter advising him of the 
elements required to support a claim of 
service connection and the respective 
duties of VA and the claimant in 
obtaining such evidence.  The letter 
should also advise him of the elements to 
reopen a previously-denied claim in 
compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  The RO or the AMC should also 
undertake appropriate development to 
obtain any outstanding medical records 
pertaining to treatment or evaluation of 
the Veteran's left ear hearing loss 
disorders, to include relevant VA 
treatment records not already of record.

3.  Then, the Veteran should be afforded 
an examination by a physician to 
determine the etiology of the Veteran's 
claimed left ear hearing loss.  The 
claims folder must be made available to 
and reviewed by the examiner.  

Based upon the examination results and 
the review of the claims folder, the 
examiner should state an opinion with 
respect to any conductive hearing loss in 
the left ear and any sensorineural 
hearing loss in the left ear as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.  The rationale for each 
opinion expressed must be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should furnish to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's 
docket.  This REMAND must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



